 



Execution Version





 



FIRST AMENDMENT, WAIVER AND CONSENT TO LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT, WAIVER AND CONSENT TO LOAN AND SECURITY AGREEMENT (this
“First Amendment”) is made and entered into as of July 11, 2019 (the “First
Amendment Effective Date”), by and between EAST WEST BANK, a Delaware
corporation (“Bank”), and NEW AGE BEVERAGES CORPORATION, a Washington
corporation (“Borrower”).

 

WHEREAS, Borrower and Bank are party to that certain Loan and Security
Agreement, dated as of March 29, 2019, by and between Borrower, as borrower, and
Bank, as lender (as heretofore amended, restated, amended and restated,
supplemented or otherwise modified, the “Loan Agreement”);

 

WHEREAS, Borrower has entered into that certain Agreement and Plan of Merger,
dated as of May 30, 2019 (the “Merger Agreement”), by and among Brands Within
Reach, LLC (“BWR”), BWR Acquisition Corp. and Borrower, pursuant to which
Borrower shall acquire BWR (the “Merger”);

 

WHEREAS, pursuant to Section 6.11 of the Merger Agreement, Borrower has made a
loan to BWR in the aggregate amount of no more than $1,000,000 (the “Demand
Loan”);

 

WHEREAS, Borrower and Bank desire to (i) amend certain provisions of the Loan
Agreement and (ii) waive any default or Event of Default that has arisen or
would otherwise arise under Section 8.2(a) of the Loan Agreement for failure to
comply with the covenants in Section 7.3 and Section 7.7(b) of the Loan
Agreement in connection with the Merger and the Demand Loan; and

 

WHEREAS, pursuant to Section 9.6 of the Loan Agreement, a waiver under the Loan
Agreement may be granted by Bank, and pursuant to Section 12.7 of the Loan
Agreement, the Loan Agreement may be amended by an instrument in writing signed
by Borrower and Bank.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions; Loan Document. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Loan Agreement. This First
Amendment shall constitute a Loan Document for all purposes of the Loan
Agreement and the other Loan Documents.

 

2. Waiver. Bank hereby waives any non-compliance by Borrower with the covenants
set forth in Section 7.3 and Section 7.7(b) of the Loan Agreement as a result of
the Merger and the Demand Loan and any default or Event of Default that may have
occurred or would otherwise arise as a result thereof.

 

3. Consent. Upon the effectiveness of this First Amendment, Bank hereby agrees,
solely with respect to the Merger and the Demand Loan, to waive the requirements
under Section 7.3 and Section 7.7(b) of the Loan Agreement that Borrower obtain
Bank’s prior written consent to (i) merge or consolidate with any other Person
and (ii) make any Investment other than Permitted Investments.

 

 

 





 

4. Amendment to Section 6.2(e). Section 6.2(e) of the Loan Agreement is hereby
amended by replacing “contemporaneously with the furnishing of the financial
statements required pursuant to Sections 6.2(a), (c) and (d)” with
“contemporaneously with the furnishing of the financial statements required
pursuant to Sections 6.2(c) and (d)”.

 

5. Conditions to Effectiveness. This First Amendment shall become effective upon
(i) receipt by Bank of counterpart signatures to this First Amendment duly
executed and delivered by Bank and Borrower and (ii) Bank’s receipt of (a)
payment of an amendment fee in an amount equal to $3,000.00, (b) a secretary’s
certificate of BWR together with its Operating Documents, incumbency, specimen
signatures and resolutions authorizing the execution and delivery of the Loan
Documents to which it is a party, (c) that certain Supplement to Guarantee and
Pledge, dated as of July 11, 2019, executed by BWR in favor of Bank, and (d)
that certain Intellectual Property Security Agreement, dated as of July 11,
2019, executed by BWR in favor of Bank, together with the duly executed original
signatures thereto.

 

6. Expenses. Borrower agrees to pay on demand all expenses of Bank (including,
without limitation, the fees and out-of-pocket expenses of Covington & Burling
LLP, counsel to Bank) incurred in connection with the negotiation, preparation,
execution and delivery of this First Amendment.

 

7. Post-Closing Obligations. Notwithstanding anything to the contrary herein or
in the other Loan Documents (it being understood that to the extent that the
existence of any of the following post-closing obligations that is not overdue
would otherwise cause any representation, warranty, covenant, default or Event
of Default in the Loan Agreement or any other Loan Document to be in breach,
Bank hereby waives such breach for the period from the date hereof until the
first date on which such condition is required to be fulfilled (giving effect to
any extensions thereof) pursuant to this Section 7), Borrower shall deliver or
cause to be delivered the following items to Bank no later than the dates set
forth below (or such later date agreed to by Bank in its sole discretion):

 

(a) no later than 5 days after the First Amendment Effective Date, stock
certificates together with stock powers endorsed in blank in respect of the
equity interests of BWR;

 

(b) no later than 30 days after the First Amendment Effective Date, (i) Control
Agreements in form and substance reasonably satisfactory to Bank for each
Collateral Account maintained by BWR in the United States (other than Excluded
Accounts);

 

(c) no later than 45 days after the First Amendment Effective Date, landlord
access agreements and bailee letters with respect to BWR as contemplated by
Section 7.2 of the Loan Agreement, each in form and substance reasonably
satisfactory to Bank; and

 

(d) no later than 30 days after the First Amendment Effective Date (i) insurance
certificates and endorsements covering BWR from one or more insurance companies
reasonably satisfactory to Bank, evidencing property and liability coverage for
BWR required to be maintained pursuant to the Loan Documents, with Bank named as
loss payee or additional insured, as applicable, or (ii) evidence satisfactory
to Bank that BWR has been added under Borrower’s insurance coverage.

 

-2-

 

 

8. Representations and Warranties. Borrower hereby represents and warrants to
Bank as follows:

 

(a) After giving effect to this First Amendment, the representations and
warranties contained in the Loan Agreement or any other Loan Document shall be
true, accurate and complete in all material respects; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

 

(b) After giving effect to this First Amendment, no default or Event of Default
shall have occurred and be continuing.

 

9. No Implied Amendment or Waiver. Except as expressly set forth in this First
Amendment, this First Amendment shall not, by implication or otherwise, limit,
impair, constitute a waiver of or otherwise affect any rights or remedies of
Bank under the Loan Agreement or alter, modify, amend or in any way affect any
of the terms, obligations or covenants contained in the Loan Agreement, all of
which shall continue in full force and effect. Nothing in this First Amendment
shall be construed to imply any willingness on the part of Bank to agree to or
grant any similar or future consent or waiver of any of the terms and conditions
of the Loan Agreement or the other Loan Documents.

 

10. Release. Borrower hereby acknowledges and agrees that: (a) to its knowledge
neither it nor any of its Affiliates have any claim or cause of action against
Bank (or any of its Affiliates, officers, directors, employees, attorneys,
consultants or agents) under the Loan Agreement as of the date hereof and (b) to
its knowledge, as of the date hereof, Bank has heretofore properly performed and
satisfied in a timely manner all of their respective obligations to Borrower
under the Loan Agreement. Notwithstanding the foregoing, Bank wishes to
eliminate any possibility that any past conditions, acts, omissions, events or
circumstances would impair or otherwise adversely affect any of Bank’s rights,
interests and/or remedies under the Loan Agreement. Accordingly, for and in
consideration of the agreements contained in this Amendment and other good and
valuable consideration, Borrower (for itself and its Affiliates and the
successors and assigns of each of the foregoing) (each a “Releasor” and
collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge Bank and its Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, in each case that exist or have occurred on or prior to the date of
this Amendment which any Releasor has heretofore had or now shall or may have
against any Released Party by reason of any act, omission or thing whatsoever
done or omitted to be done, except for a Released Party’s gross negligence or
willful misconduct as determined by a final, non-appealable judgment of a court
of competent jurisdiction, prior to the date hereof arising out of, connected
with or related in any way to the Loan Agreement, or any act, event or
transaction related or attendant thereto, or Bank’s agreements contained
therein, or the possession, use, operation or control in connection therewith of
any of the assets of Borrower, or the making of any advance thereunder, or the
management of such advance, in each case on or prior to the date of this
Amendment. Counterparts. This First Amendment may be executed by the parties
hereto in several counterparts, each of which shall be an original and all of
which shall constitute together but one and the same agreement. Delivery of an
executed counterpart of a signature page to this First Amendment by e-mail
(e.g., “pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this First Amendment.

 

11. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

 

[Signature Page Follows]

 



-3-

 





 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

  NEW AGE BEVERAGES CORPORATION,   as Borrower       By: /s/ Gregory A. Gould  
Name: Gregory A. Gould   Title: Chief Financial Officer         EAST WEST BANK,
  as Bank     By: /s/ Pa Cheng   Name: Pa Cheng   Title: Portfolio Manager, AVP



 

Signature Page to First Amendment, Waiver and Consent

 



 

 

 

 

